Exhibit 10.ii.a

MASTER SERVICES AGREEMENT

This MASTER SERVICES AGREEMENT (the “Agreement”) is entered into as of this 29th
day of December, 2006, with effect from October 22, 2006 (the “Effective Date”)
by and between CARGILL, INCORPORATED, a Delaware corporation (hereafter
“Cargill”) and THE MOSAIC COMPANY, a Delaware corporation (hereafter “Mosaic”).

WITNESSETH:

WHEREAS, pursuant to the terms of the Agreement and Plan of Merger and
Contribution dated as of January 26, 2004 by and among Cargill, Mosaic and IMC
Global Inc., a Delaware corporation (“IMC”) (the “Merger Agreement”), Cargill
and IMC combined their respective worldwide fertilizer businesses (the “Business
Combination”);

WHEREAS, Cargill and its controlled Affiliates have agreed to provide to Mosaic
and its Affiliates certain services described on various Work Orders to be
entered into between the parties, from time to time, after the Effective Date
hereof, as more fully described herein (the “Services”);

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meaning ascribed to them in the Merger Agreement.

NOW, THEREFORE, and in consideration of the premises and the mutual covenants
herein contained and intending to be legally bound hereby, the parties hereto
agree as follows:

1. Services; Limitations.

A. Subject to the terms of this Agreement, Cargill agrees to provide (or shall
cause one or more of its Affiliates to provide) Services for and on behalf of
Mosaic and its Affiliates as more fully described in one or more “Work Orders”
entered into between the parties in the form set forth in Schedule 1 attached
hereto. The parties may enter into individual Work Orders to be effective as of
the Effective Date or, if not entered into as of the Effective Date, at any time
subsequent thereto during the term of this Agreement. The provider of a Service
(either Cargill or one of its Affiliates, as applicable) hereunder may sometimes
be referred to as “Service Provider” and the recipient of a Service hereunder
(either Mosaic or any of its Affiliates, as applicable) may sometimes be
referred to as “Service User.”

B. In providing the Services contemplated under this Agreement, Cargill, as
deemed necessary or appropriate in its reasonable discretion, may: (i) use its
own personnel, or (ii) employ the services of third parties to the extent such
third party services are routinely utilized to provide similar services to
Cargill’s own businesses or are reasonably necessary for the efficient
performance of any Service.

C. Mosaic shall be responsible for complying with regulatory requirements in
relation to the performance of Services by Cargill, and Cargill shall be
responsible for complying with regulatory requirements and other restrictions
communicated to Cargill by Mosaic. Mosaic shall give Cargill ninety (90) days
prior notice of the regulatory requirements. . When feasible or



--------------------------------------------------------------------------------

at the request of Cargill, Mosaic agrees to provide Cargill with written
instructions on restrictions regarding compliance with any such regulatory
requirements and any changes thereto. If Cargill determines that compliance with
any such regulatory requirements or changes thereto will materially increase
Cargill’s costs of providing Services, Cargill shall have the right to increase
the charges set forth in the applicable Work Order. If Mosaic disputes the
increased charges it shall have the right to terminate the specific Service
early without penalty, notwithstanding the provisions of Section 3.

D. Cargill and Mosaic acknowledge that Services provided pursuant to this
Agreement shall constitute related party transactions and that each Work Order
shall be subject to the approval by the non-associated directors of the Mosaic
board appointed by IMC (the “Mosaic Independent Committee”), as such approval
process is more fully contemplated in the Merger Agreement. No Work Order shall
be effective between Cargill and Mosaic until and unless it has been approved by
the Mosaic Independent Committee even if such Work Order has been signed by the
parties.

E. Any inconsistency or conflict between the terms of this Agreement and any
Work Order entered into between the parties shall be construed in accordance
with the terms set forth in the Work Order, provided however, that the parties
shall not have the ability to modify or alter Sections 9 or 10 of this Agreement
without a written amendment signed by authorized officers of each company.

2. Participation in Master Agreements

A. Cargill agrees to make available to Mosaic, and Mosaic agrees to make
available to Cargill, the opportunity for the other party (a “Participating
Affiliate”) to participate under various strategic sourcing or master agreements
(each a “Master Agreement”) whereby the Participating Affiliate may procure
various products and/or services from certain third party vendors or service
providers. If Mosaic is currently participating in a Master Agreement for
Information Technology Procurement, it may continue to do so until the
expiration of such contract without paying a charge to Information Technology
Procurement. Cargill and Mosaic agree to cause each party’s procurement
professionals to work together during the term of this Agreement to identify
opportunities where cost savings may be achieved by the other party through
participation under such Master Agreements. To the extent new Master Agreements
are entered into by either party during the term hereof, each party shall use
reasonable efforts to provide for its Affiliates’ participation under such
agreements, provided that the Participating Affiliate agrees to bear its fair
share of the cost of negotiating and maintaining the new Master Agreement, based
on the parties’ mutual agreement concerning the Participating Affiliate’s
proportionate share of the benefit of the total Master Agreement and the
additional effort required to accommodate the Participating Affiliate.
Notwithstanding anything else herein to the contrary, it shall not be a default
of either party hereunder if such party is unable to negotiate with a third
party to permit Affiliates to participate under a Master Agreement.

B. To the extent Cargill or Mosaic, as the case may be, participates as an
Affiliate under a Master Agreement entered into by the other party, such
Participating Affiliate shall (i) be solely responsible for complying with the
terms and conditions required under such contract, (ii) ensure that its
employees who are responsible for the performance under such contract are

 

2



--------------------------------------------------------------------------------

knowledgeable about its terms, and (iii) sign any documentation reasonably
required by the counterparty to such Master Agreement acknowledging its
agreement to comply with the terms and conditions set forth therein. Unless
otherwise determined by the parties, a Participating Affiliate shall be
responsible for payment directly to the vendor or third party service provider
supplying the applicable Product or service being purchased by the Participating
Affiliate.

C. In the event of a breach or default of a Participating Affiliate under a
Master Agreement, the Participating Affiliate shall be responsible for any
damages or liability to the applicable Cargill or Mosaic entity who is the
contract party in privity under such Master Agreement or to any third party, as
applicable, arising from or in connection with such breach or default.

D. Neither party shall terminate or materially alter the terms of a Master
Agreement if the other party is an active Participating Affiliate under such
Master Agreement without keeping the other party informed in advance as to the
proposed termination or modification, as applicable. In the case of a proposed
termination of a Master Agreement, the parties agree to work together in good
faith in an effort to allow a Participating Affiliate the right to continue its
relationship with the third party vendor or service provider should it desire to
do so, provided however, that nothing in this Agreement shall require either
party to enter into, renew, maintain or extend a contractual relationship with a
third party.

E. Each Participating Affiliate shall have the right to receive from the other
party any rebates which the other party may receive as a direct result of the
Participating Affiliates participation under a Master Agreement. Rebates, if
any, shall be paid to the Participating Affiliate by the party in privity of
contract within thirty (30) days after receipt of the same from the applicable
vendor or third party service provider.

3. Term of Agreement; Termination.

A. This Agreement shall commence on the Effective Date and shall continue in
effect for a period of three years unless either party sends the other party six
(6) months written notice of its desire to terminate this Agreement prior to the
end of the three year term, unless the applicable Work Order specifies a
different notice period. The termination of this Agreement shall not affect any
products or services ordered, but not yet delivered to a Participating Affiliate
under a Master Agreement prior to the termination of this Agreement which shall
nonetheless be delivered as originally contemplated. Mosaic shall commit each
January for the following fiscal year for products or services and both parties
shall determine the pricing for the products or services at that time.

B. Either Mosaic or Cargill may, by providing written notice to the other party,
terminate this Agreement if the other party is in material breach or default of
its obligations hereunder and such party has failed to cure the alleged breach
or default within thirty (30) days (or in the case such breach could not be
reasonably cured within such thirty day period, began substantial efforts to
cure the breach) after receipt of notice of such breach from the other party.

C. Unless otherwise provided by a party in a written notice of termination, the
termination of this Agreement shall also terminate each party’s ongoing ability
to participate as

 

3



--------------------------------------------------------------------------------

a Participating Affiliate under the other party’s Master Agreements. Should
Cargill or Mosaic fail to be Affiliates of each other during the term of this
Agreement, the parties’ ability to participate in future purchases of products
and/or services under such Master Agreements shall terminate unless otherwise
agreed to by the parties in writing. Termination of the strategic purchasing
relationship contemplated in Section 2 shall not affect any purchases of goods
and/or services made by the Participating Affiliate prior to the termination of
such relationship, which will continue to be governed by this Agreement.

D. Mosaic and Cargill shall designate a representative to act as its primary
contact person with respect to the provision of all Services and participation
under Master Agreements as more fully contemplated under this Agreement (each
such person being a “Responsible Person”). The initial Responsible Person for
Mosaic shall be Richard L. Mack and for Cargill shall be Linda L. Cutler.

4. Cost of Services.

A. In consideration for the performance of each Service provided hereunder,
Mosaic agrees to pay to Cargill the service fees set forth in the applicable
Work Order entered into between the parties (hereafter “Fees”), which are based
on prevailing market rates for comparable services offered by third parties, as
well as Cargill’s resource availability and actual costs to provide such
services to Mosaic and its Affiliates, which may not be consistent with the
allocation practices used by Cargill and the Cargill Fertilizer Businesses prior
to the Business Combination. Any taxes (other than income taxes) assessed on the
provision of Services hereunder shall be paid by Mosaic.

5. Invoices.

A. Unless otherwise set forth in a Work Order, Service Provider shall invoice
Service User monthly for Services provided during the preceding month. All
invoices shall reflect in reasonable detail the nature and quantity of the
Services rendered during the previous month and the charges for the Services.
Service User agrees to pay the amounts invoiced to Service Provider within
thirty (30) days after Service User’s receipt of each invoice.

B. Cargill acknowledges that Mosaic is a publicly traded company whose stock is
listed on the New York Stock Exchange and such, is subject to the requirements
of the Sarbanes Oxley Act of 2002 (“Sarbanes Oxley”), including without
limitation Section 404 thereof relating to the effectiveness of internal
controls over financial reporting. In connection with Mosaic’s compliance with
Sarbanes Oxley (including without limitation Section 404), Cargill agrees,
without additional cost or expense to Mosaic (unless the amount of Cargill
employee time required is excessive), to cooperate with Mosaic by providing
reasonable access to data or information necessary to evaluate, test, assess and
document Cargill’s internal controls insofar as they relate to the services
being provided by Cargill pursuant to any Work Orders executed pursuant to this
Agreement. In doing so, Cargill agrees to make available employees who are
knowledgeable of the services being provided and the internal controls
implemented by Cargill relating to such services for reasonable amounts of time
without additional cost or expense to Mosaic. Should any deficiencies in
internal controls be identified through this process, the parties will promptly
meet to discuss the identified areas where improvements can be made and

 

4



--------------------------------------------------------------------------------

a mutually agreed upon approach to address such identified areas. In addition,
Cargill will work with Mosaic and outside parties designated by Mosaic in
gathering the information necessary and performing the tests required during
audits or reviews. These audits will include but not be limited to the
following: internal audit, tax audits and post-disbursement recovery. Cargill
will not be responsible for taxes, interest or penalties imposed as a result of
these audits or reviews. These services will be charged to Mosaic as an hourly
service based on the time involved.

6. Cooperation. The parties will use reasonable good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of Services
and participation by either party under a Master Agreement. Service User agrees
to provide such facilities, information, books, records, files, supplies, etc.,
as may be reasonably necessary for Service Provider to provide the Services
contemplated in any Work Order and Service User shall provide, from time to
time, timely decisions on such matters as required for the performance of the
Services by Service Provider.

7. Confidentiality.

A. The parties agree to treat (and to cause their respective Affiliates to
treat) as confidential the other party’s Confidential Information and property
and not to use or disclose Confidential Information to third parties or
employees other than those who are on a need-to-know basis, except as may be
necessary in the performance of Services, the participation under Master
Agreements, or as may be required by Law, during the term of this Agreement and
during the five (5) year period following the termination or expiration hereof.

B. “Confidential Information” may include any information conveyed to or learned
by, or in the possession of, the other party or its Affiliates in connection
with the performance of this Agreement including, without limitation, the other
party’s or its Affiliate’s business plans or strategies, finances, financial
performance, financial information, plant information, processes, products,
costs, equipment, operations, environmental matters, employment matters,
customers, intellectual property, know-how, trade secrets, data, samples,
specifications, designs, methods, formulae and other technical information,
business information and other information related to a party’s business
affairs.

C. The obligations set forth in this Section 7 shall not apply to (i) the
information of the disclosing party that is, or through no fault of the
receiving party, becomes, publicly available, (ii) information which lawfully
becomes available, without restriction on disclosure or use, from a third party,
(iii) information already in the receiving party’s possession when the
information is disclosed and not subject to obligations of confidentiality and
(iv) information that is independently developed by or on behalf of the
receiving party by persons without access to the disclosing party’s confidential
information.

D. If Confidential Information is supplied to a receiving party by a third party
having legal right to disclose it, then: (i) the receiving party shall have the
right to use that portion of the Confidential Information so disclosed in
connection with work done for that third party; and (ii) such disclosure by that
third party; if made in confidence, shall not make that portion of the
Confidential Information available to the public, and shall not relieve the
receiving party of its obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

E. If Mosaic is required by law or court order to disclose Confidential
Information, Mosaic shall give Cargill prompt notice of such requirement so that
an appropriate protective order or other relief may be sought.

F. Except as provided herein, nothing in this Agreement shall be construed as
granting a license or other right to a party’s confidential information to the
other party, it being acknowledged that each party reserves all rights to its
respective confidential information.

G. Cargill acknowledges that it may receive or have access to material nonpublic
information of Mosaic during the performance of Services under one or more Work
Orders entered into pursuant to this Agreement. Cargill agrees to, and shall
cause its subsidiaries to, implement policies and procedures designed to
restrict the ability of those employees or consultants of Cargill and its
subsidiaries having access to material nonpublic information from trading in the
securities of Mosaic in accordance with applicable law. Cargill and its
subsidiaries have implemented a reasonable training program to ensure that their
employees having access to Mosaic material nonpublic information are aware of
insider trading laws and the limitations imposed by this Agreement.

8. Compliance with Laws and Regulations. Service User will use the Services and
Service Provider shall provide the Services only in accordance with applicable
Laws. Each party reserves the right to take all actions, including termination
of any particular Service, upon as much notice to the other party as reasonably
possible, without penalty or liability to the other party, that is reasonably
believed to be necessary to assure compliance with applicable Laws.

9. Warranties; Indemnification.

A. CARGILL WARRANTS THAT THE SERVICES PROVIDED PURSUANT TO THIS AGREEMENT SHALL
BE PERFORMED IN GOOD FAITH, AND IN A PROFESSIONAL AND WORKMANLIKE MANNER BY
PERSONNEL FAMILIAR WITH THE SERVICES TO BE PROVIDED. EXCEPT AS SET FORTH IN THE
PRECEDING SENTENCE, CARGILL MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR ANY OTHER MATTER
WITH RESPECT TO ANY SERVICE OR THE PERFORMANCE THEREOF.

B. NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION IN ANY MANNER WITH RESPECT
TO ANY GOODS AND/OR SERVICES PROCURED BY A PARTICIPATING AFFILIATE UNDER A
MASTER AGREEMENT ENTERED INTO WITH ANY THIRD PARTY, EACH PARTY ACKNOWLEDGING
THAT IT SHALL HAVE RECOURSE SOLELY TO THE APPLICABLE THIRD PARTY SUPPLIER OF
SUCH PRODUCT OR SERVICE. Should a Participating Affiliate under a Master
Agreement need the assistance of the party in privity of contract under a Master
Agreement, the contract party shall cooperate with the Participating Affiliate
in preserving the Participating Affiliate’s rights under the Master Agreement so
long as it is at the sole cost and expense of the Participating Affiliate.

 

6



--------------------------------------------------------------------------------

C. Subject to the limitations set forth in Section 10 herein, Mosaic agrees to
defend, indemnify and hold harmless Cargill and its Affiliates and their
respective directors, officers, employees and agents (collectively, “DOEAs”)
from and against any and all claims, losses, damages, liabilities, actions,
suits, proceedings, judgments, orders, fines, penalties or injuries (including
costs of defense and investigation) (collectively “Damages”) incurred by
Cargill, its Affiliates or their respective DOEAs in the performance of the
Services hereunder or for any breach by Mosaic as a Participating Affiliate
under any Cargill Master Agreements; provided, however, the foregoing indemnity
shall not apply to any such Damages to the extent caused by acts or omissions of
Cargill, its Affiliates or their respective DOEAs constituting gross negligence
or willful misconduct. This indemnity includes, but is not limited to, (a) any
injury to or death of any persons or damage to or loss or destruction of any
property, (b) any contamination of or injury or damage to or adverse effect upon
persons, animals, aquatic life or wildlife, vegetation, air, land, water or the
environment, and (c) any governmental agency related claims, losses,
liabilities, damages and expenses.

D. Subject to the limitations set forth in Section 10 herein, Cargill agrees to
defend, indemnify and hold harmless Mosaic and its Affiliates and their
respective DOEAs from and against any and all Damages incurred by Mosaic, its
Affiliates or their respective DOEAs arising out of or in connection with the
gross negligence or willful misconduct by any Service Provider during the
performance of Services hereunder or for any breach by Cargill as a
Participating Affiliate under any Mosaic Master Agreements. This indemnity
includes, but is not limited to, (a) any injury to or death of any persons or
damage to or loss or destruction of any property, (b) any contamination of or
injury or damage to or adverse effect upon persons, animals, aquatic life or
wildlife, vegetation, air, land, water or the environment, and (c) any
governmental agency related claims, losses, liabilities, damages and expenses.

E. Notwithstanding anything to the contrary contained herein, to the extent that
Cargill utilizes third parties to provide Services hereunder, Cargill shall not
have any liability to Mosaic or their respective DOEAs for the acts and
omissions of such Third Party Suppliers (as hereafter defined); provided,
however, if Mosaic, any of its Affiliates or any of their respective DOEAs
suffer Damages, due to an act or omission of a Third Party Supplier which gives
rise to a claim against the Third Party Supplier pursuant to the applicable
agreement, Cargill will present a claim to the Third Party Supplier on behalf of
Mosaic to the extent permitted under Cargill’s agreement with the Third Party
Supplier and will pursue the claim in the same manner that Cargill would pursue
a claim with respect to its other businesses, and any recovery shall be remitted
to the affected indemnitee(s).

F. The provisions of this Section 9 shall survive the termination of this
Agreement.

10. LIMITATION OF LIABILITY AND DISCLAIMER OF CERTAIN TYPES OF DAMAGES.

A. EXCEPT IN THE CASE OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
EACH PARTY’S LIABILITY FOR ANY BREACH OR DEFAULT ARISING UNDER THIS AGREEMENT
SHALL BE LIMITED TO THE ACTUAL DAMAGES INCURRED AS A RESULT OF SUCH BREACH OR
DEFAULT. EXCEPT FOR EITHER

 

7



--------------------------------------------------------------------------------

PARTY’S BREACH OF PAYMENT OBLIGATIONS ARISING HEREUNDER, IN NO EVENT SHALL A
PARTY’S LIABILITY HEREUNDER EXCEED, WITH RESPECT TO ANY SINGLE CLAIM, THE
GREATER OF (i) $100,000 OR (ii) THE AGGREGATE AMOUNT PAID BY MOSAIC TO CARGILL
UNDER THIS AGREEMENT DURING THE SIX (6) MONTH PERIOD PRECEDING THE ALLEGED
BREACH OR DEFAULT.

B. EXCEPT IN THE CASE OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT
FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES WHATSOEVER INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, REGARDLESS OF
THE CLAIM OR CAUSE OF ACTION, WHETHER ARISING IN CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE. Neither party shall have any liability to the other
party for losses resulting from acts of unaffiliated third parties, including
fraud or theft.

11. Force Majeure. Neither party shall be liable for any failure to perform or
delay in performing its obligations pursuant to this Agreement to the extent its
failure to do so is caused by or results from any act of God; war; riot; fire;
explosion; accident; flood; hurricane; sabotage; lack of (despite reasonable
efforts of such party to obtain) adequate fuel; power; raw materials; labor;
containers or transportation facilities; breakdown of equipment; failure of
third party telecommunications or data processing services or vendors; ;
national defense requirements; or any other cause or circumstances beyond the
reasonable control of the affected party. The party which is rendered unable to
perform its obligations as a result of the foregoing shall notify the other
party as soon as reasonably possible to discuss the circumstances and potential
solutions of such force majeure event, including reasonable efforts as to
mitigation of such force majeure event and provision of substitute Services by a
Third Party Supplier, and the parties shall reasonably cooperate in respect
thereto.

12. Third Party Suppliers.

A. Service User understands that the provision of some Services may involve
services historically provided by an unaffiliated third party (a “Third Party
Supplier”) to Service Provider or the lease or license of property (including,
without limitation, computer software) to Service Provider by a Third Party
Supplier. If permitted by the agreement governing the provision of such services
or property by a Third Party Supplier (a “Third Party Agreement”), Service
Provider will provide, or arrange for such Third Party Supplier to provide, such
Service for Service User in accordance with the terms of this Agreement;
provided, however, if the provision of such Service would result in the breach
of the terms of such Third Party Agreement, then Service Provider shall be
relieved of its obligation to provide such Service and shall instead use its
commercially reasonable best efforts to assist Service User in obtaining an
amendment to such Third Party Agreement or such other authorization from such
Third Party Supplier which would allow Service Provider to provide such Service
in accordance with the terms of this Agreement. In the event that Service
Provider is unable to obtain an amendment of such Third Party Agreement or an
authorization from such Third Party Supplier that would allow Service Provider
to provide such Service to Service User, Service Provider shall use its
commercially reasonable best efforts to assist Service User in obtaining a
similar service (in both quality and quantity) from a Third Party Supplier.
Service User shall be solely responsible for the cost of any such Third Party
Supplier Services.

 

8



--------------------------------------------------------------------------------

B. At its option and upon reasonable notice to Service User, Service Provider
may terminate or fail to renew any Third Party Agreement and contract with
another Third Party Supplier to provide the affected Service or, alternatively,
perform such Service itself.

13. Mutual Dispute Resolution. Any dispute or difference arising subsequent to
the Effective Date out of or in connection with this Agreement or the formation
of this Agreement (including any contested claim for indemnification pursuant to
Section 9), shall be first submitted for resolution pursuant to the following
procedure. First, a senior executive officer for each party will meet in person
to resolve the dispute within ten (10) days after written notice of such dispute
is provided by a party to the other party hereunder. If the executive officers
are unable to resolve the dispute within five (5) days after their meeting, the
Chief Executive Officers of each party shall promptly attempt to resolve the
dispute. If the Chief Executive Officers are unable to resolve the dispute
within thirty (30) days following the original notice of the claim or dispute,
then either party may seek any remedy available under Law, including bringing an
action for relief in any court having appropriate jurisdiction.

14. Amendment. This Agreement may be amended, modified or supplemented only by a
writing signed by authorized officers of Cargill and Mosaic.

15. Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given (a) when received if given in person or by courier or a courier service,
(b) on the date of transmission if sent by telex, facsimile or other wire
transmission (receipt confirmed) or (c) five (5) Business Days after being
deposited in the mail, certified or registered, postage prepaid:

If to Cargill, addressed as follows:

Cargill, Incorporated

15407 McGinty Road West

Minneapolis, MN 55440-5624

Attn: Deputy General Counsel

Telephone: (952) 742-6377

Facsimile: (952) 742-6349

If to Mosaic, addressed as follows:

The Mosaic Company

Atria Corporate Center, Suite E490

3033 Campus Drive

Plymouth, MN 55441

Attn: General Counsel

Telephone: (763) 577-2851

Facsimile: (763) 577-2990

 

9



--------------------------------------------------------------------------------

16. Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

17. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns,
provided, however, that neither this Agreement nor any right or obligation
hereunder may be assigned by a party without the prior written consent of the
other party, which consent may be withheld for any or no reason. Mosaic shall
remain responsible for the full and timely performance of this Agreement by all
Service Users and Cargill shall remain responsible for the obligations of all
Service Providers under this Agreement.

18. Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Minnesota without
giving effect to the principles of conflicts of law thereof.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original instrument.

20. Entire Understanding. This Agreement, including any referenced Schedules,
sets forth the entire agreement and understanding of Mosaic and Cargill with
respect to the transactions contemplated hereby and thereby and supersedes any
and all prior agreements, arrangements and understandings among such parties
relating to the subject matter hereof.

21. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
Affiliates, and no provision of this Agreement shall be deemed to confer upon
any other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.

22. Strict Construction. The language used in this Agreement shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any person.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

CARGILL, INCORPORATED

By:

 

 

Name (Print):

 

 

Title:

 

 

THE MOSAIC COMPANY

By:

 

 

Name (Print):

 

 

Title:

 

 

 

11



--------------------------------------------------------------------------------

Schedule 1

Form of Work Order

This Schedule of Services is issued pursuant to the Services Agreement dated as
of                     , 20046(the “Agreement”), between The Mosaic Company, a
Delaware corporation, and Cargill, Incorporated, a Delaware corporation, which
Agreement is hereby incorporated into this Schedule of Services by reference.

1. Description of Services. Service Provider,                                 ,
will perform the following Services for
                                (“Mosaic”):

Functional areas of services provided:

2. Term.

3. Compensation.

4. Special Provisions.

 

SERVICE PROVIDER        SERVICE USER

 

      

 

By:  

 

       By:  

 

Name (Print):  

 

       Name (Print):  

 

Title:  

 

       Title:  

 

Date:  

 

       Date:  

 

 

12